26 F.2d 1017 (1928)
Leo S. BING, Plaintiff in Error,
v.
Frank K. BOWERS, Collector of United States Internal Revenue, Defendant in Error.
Leo S. BING, Plaintiff in Error,
v.
Charles W. ANDERSON, Collector of United States Internal Revenue, Defendant in Error.
Nos. 322, 323.
Circuit Court of Appeals, Second Circuit.
June 18, 1928.
M. S. & I. S. Isaacs, of New York City (John W. Davis, Lewis M. Isaacs, and Blount Ralls, all of New York City, of counsel), for plaintiff in error.
Charles H. Tuttle, U. S. Atty., of New York City (Nathan R. Margold, Asst. U. S. Atty., of New York City, of counsel), for defendants in error.
Before MANTON, L. HAND, and SWAN, Circuit Judges.
PER CURIAM.
Judgments affirmed, upon the opinion of Mack, J., below. 22 F.(2d) 450.